United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     February 14, 2006

                                                               Charles R. Fulbruge III
                               No. 05-10200                            Clerk



            In The Matter Of: ALLIED PHYSICIANS GROUP PA

                                                                    Debtor.

         - - - - - - - - - - - - - - - - - - - - - - - - - -


            GREGORY WAYNE GINN; GREGORY WAYNE GINN, P.C.,

                                                               Appellants,


                                  versus

                          TRUSTEE SCOTT SEIDEL,

                                                                  Appellee.




            Appeal from the United States District Court
                 for the Northern District of Texas
                           No. 3:04-CV-765


Before JONES, Chief Judge, and KING and DENNIS, Circuit Judges.

PER CURIAM:*

            There being no reversible error, the judgment of the

district court is AFFIRMED.       See 5TH CIRCUIT LOC. RULE 47.6.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.